DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beak (US PGPub 2018/0122883).
Regarding claim 1, Beak discloses in Figs. 1-2, an organic light-emitting display device (para. [0019]), comprising: 
a substrate (101, para. [0041]); 
a driving thin-film transistor (TD, para. [0025]) including: 
an active layer (104, para. [0025]) on the substrate; 
source and drain electrodes (108 & 110, para. [0025]) directly contacting the active layer (104; para. [0059]:  source/drain electrodes 108/110 comprise layers 172a/b as formed in Fig. 4E); and 
a gate electrode (106, para. [0025]) on the active layer (104); and 
an organic light-emitting element (130, para. [0125]) connected to the driving thin-film transistor (TD), 
wherein each of the source and drain electrodes of the driving thin-film transistor exposes a respective side surface of the active layer (Fig. 2:  side surfaces of 104 proximate to 108 & 110 remain exposed, i.e. not contacted by the source/drain electrodes), and 
wherein all of a bottom surface of each of the source and drain electrodes directly contacts the active layer. 
The Examiner here interprets “all of a bottom surface” of the source and drain electrodes as a surface closest to the substrate.  Previously presented claim 3, which depends from claim 1, recites “an entire lower surface” of the source and drain electrodes, which was interpreted to be the entirety of surfaces substantially facing substrate 101.  This different claim language must be considered as providing a meaningful difference, and the present interpretation is reasonable in light of this difference.  The Examiner further notes that a combination with Liao in the rejection of claim 3 below could alternatively satisfy the claim language of both with the different claim language mapping to the same surface in the degenerate case of a single planar surface.
Regarding claim 2, Beak further discloses in Figs. 1-2, a switching thin-film transistor (TSW, para. [0024]) connected to the driving thin-film transistor (TD, para. [0024]), the switching thin-film transistor including an active layer (154, para. [0024]), a gate electrode (156, para. [0024]), and source and drain electrodes (158 & 160, para. [0024]), 
wherein each of the source and drain electrodes of the switching thin-film transistor exposes a respective side surface of the active layer of the switching thin-film transistor (Fig. 2:  side surfaces of 154 proximate to 158 & 160 remain exposed, i.e. not contacted by the source/drain electrodes).
Regarding claim 8, Beak further discloses in Figs. 1-2, that the gate electrode of each of the switching thin-film transistor (gate 156) and the driving thin- film transistor (gate 106) includes a transparent conductive layer and an opaque conductive layer on the transparent conductive layer (Fig. 4C, para. [0055]:  156 & 106 each comprise transparent conductive layer 171a and opaque conductive layer 171b); and 
the organic light-emitting element includes an anode (132/172/142, para. [0032]:  anode formed of transparent conductive oxide; para. [0055]:  156, 106 & 142 each comprise transparent conductive layer 171a) that is formed from the transparent conductive layer.
Regarding claim 16, Beak further discloses in Fig. 2, that the portions of the active layer that are directly contacted by the source and drain electrodes are conductive, with a channel region therebetween. (“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” (MPEP 2144.01)).
Regarding claim 17, Beak discloses in Figs. 1-2, an organic light-emitting display device (para. [0019]), comprising: 
a substrate (101, para. [0041]); 
a driving thin-film transistor (TD, para. [0025]) including: 
an active layer (104, para. [0025]) on the substrate; 
source and drain electrodes (108 & 110, para. [0025]) directly contacting the active layer (104; para. [0059]:  source/drain electrodes 108/110 comprise layers 172a/b as formed in Fig. 4E); and 
a gate electrode (106, para. [0025]) on the active layer (104); and 
an organic light-emitting element (130, para. [0125]) connected to the driving thin-film transistor (TD), 
wherein each of the source and drain electrodes of the driving thin-film transistor exposes a respective side surface of the active layer (Fig. 2:  side surfaces of 104 proximate to 108 & 110 remain exposed, i.e. not contacted by the source/drain electrodes), and 
wherein an entire bottom surface of each of the source and drain electrodes directly overlaps the active layer in a plan view. 
The Examiner here interprets “an entire bottom surface” of the source and drain electrodes as a surface closest to the substrate.  Previously presented claim 3, which depends from claim 1, recites “an entire lower surface” of the source and drain electrodes, which was interpreted to be the entirety of surfaces substantially facing substrate 101.  This different claim language must be considered as providing a meaningful difference, and the present interpretation is reasonable in light of this difference.  The Examiner further notes that a combination with Liao in the rejection of claim 3 below could alternatively satisfy the claim language of both with the different claim language mapping to the same surface in the degenerate case of a single planar surface.
Regarding claim 18, Beak discloses in Figs. 1-2, an organic light-emitting display device (para. [0019]), comprising: 
a substrate (101, para. [0041]); 
a driving thin-film transistor (TD, para. [0025]) including: 
an active layer (104, para. [0025]) on the substrate; 
source and drain electrodes (108 & 110, para. [0025]) directly contacting the active layer (104; para. [0059]:  source/drain electrodes 108/110 comprise layers 172a/b as formed in Fig. 4E); and 
a gate electrode (106, para. [0025]) on the active layer (104); and 
an organic light-emitting element (130, para. [0125]) connected to the driving thin-film transistor (TD), 
wherein each of the source and drain electrodes of the driving thin-film transistor exposes a respective side surface of the active layer (Fig. 2:  side surfaces of 104 proximate to 108 & 110 remain exposed, i.e. not contacted by the source/drain electrodes), and 
wherein a bottom surface of each of the source and drain electrodes does not extend laterally beyond the respective side surface of the active layer. 
The Examiner here interprets “a bottom surface” of the source and drain electrodes as a surface closest to the substrate.  Previously presented claim 3, which depends from claim 1, recites “an entire lower surface” of the source and drain electrodes, which was interpreted to be the entirety of surfaces substantially facing substrate 101.  This different claim language must be considered as providing a meaningful difference, and the present interpretation is reasonable in light of this difference.  The Examiner further notes that a combination with Liao in the rejection of claim 3 below could alternatively satisfy the claim language of both with the different claim language mapping to the same surface in the degenerate case of a single planar surface.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, and further in view of Liao (US PGPub 2018/0158845).
Regarding claim 3, Beak appears not to explicitly disclose that an entire lower surface of each of the source and drain electrodes of at least one of the driving thin-film transistor and the switching thin-film transistor is in direct contact with the active layer of at least one of the driving thin-film transistor and the switching thin-film transistor (the Examiner has here interpreted “an entire lower surface” of the source and drain electrodes to be the entirety of surfaces substantially facing substrate 101).
Liao discloses in Fig. 2 (see also Figs. 3 & 6d), a switching TFT for a display (para. [0003]), comprising source drain electrodes (ohmic contact layer 4/261, para. [0026-0027] & [0054]:  formed of doped semiconductor material) directly contacting an active layer (3/241, para. [0026-0027] & [0053]:  formed of semiconductor material not specifically recited as doped) in order to improve contact resistance between the active layer and the source/drain interconnect.  These source drain electrodes are formed such that an entire lower surface is in direct contact with the active layer while exposing side surfaces of the active layer (Fig. 2:  side surfaces of 3 are exposed from 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ohmic contact layer of Liao as a source/drain electrode to improve contact resistance between the active layer and source/drain interconnect, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”).  In so doing, an entire lower surface of each of the source and drain electrodes of at least one of the driving thin-film transistor and the switching thin-film transistor is in direct contact with the active layer of at least one of the driving thin-film transistor and the switching thin-film transistor.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, and further in view of Park (US PGPub 2008/0018821).
Regarding claim 4, Beak further discloses a scan line (SL, para. [0024]) and a data line (DL, para. [0024]) each connected to the switching thin-film transistor.
Beak appears not to explicitly disclose a planarization layer between the scan line and the data line.
Park discloses in Figs. 4 and 5 and para. [0044-0045], a scan line (102) and a data line (104) respectively connected to a gate and a source/drain of a pixel TFT (130) in a display, with a planarization layer (118) between the scan line and the data line to provide electrical insulation and allow the scan line and data line to cross without shorting (Fig. 4, para. [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a planarization layer between scan line and the data line as in Park to allow them to cross as similarly seen in Fig. 1 of Beak.  In so doing, there is a planarization layer between the scan line and the data line.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, in view of Park, and further in view of Nam (US PGPub 2017/0345882).
Regarding claim 5, Beak as combined appears not to explicitly disclose a lower pad electrode connected to at least one of the scan line and the data line; and an upper pad electrode connected to the lower pad electrode.
Nam discloses in Fig. 3 and para. [0029-0032], an OLED display including a plurality of pads (150) to supply scan, data, and power lines, each pad comprising a lower pad electrode (154) and an upper pad electrode (156, para. [0032]:  ITO) connected to the lower pad electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide pad electrodes as in Nam connected the scan lines and data lines in Park as combined, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”).  In so doing, there is a lower pad electrode connected to at least one of the scan line and the data line; and an upper pad electrode connected to the lower pad electrode.
Regarding claim 6, Beak as combined therein discloses that upper pad electrode (Nam, 156, para. [0032]:  ITO) and the anode of the organic light-emitting element (Beak, 132, para. [0032]:  anode formed of transparent conductive oxide) are both formed of a transparent conductive oxide.
Beak appear not to explicitly disclose that the upper pad electrode and the anode of the organic light-emitting element are formed of a same material.
Nam further disclose that the anode of an organic light-emitting element is suitably formed of ITO (para. [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ITO for the anode of an organic light-emitting element, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). (See MPEP 2144.07).  In so doing, the upper pad electrode and the anode of the organic light-emitting element are formed of a same material.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beak, further in view of Park (US PGPub 2008/0018821) and Liao (US PGPub 2018/0158845).
Regarding claim 9, Beak further discloses a gate insulation film (112, para. [0026]) between the gate electrode of each of the switching thin-film transistor and the driving thin-film transistor and the active layer of each of the switching thin-film transistor and the driving thin-film transistor.  Beak further discloses a storage capacitor (Cst, para. [0022]) including a storage electrode (144, para. [0058]) coupled to the drain of the driving transistor (Fig. 1).
Beak as combined appears not to explicitly disclose a storage electrode overlapping the drain of the switching thin-film transistor, with the gate insulation film interposed therebetween.
Park discloses in Figs. 4-6D and para. [0051], a pixel driving circuit including a storage capacitor (Cst1) coupled to the drain of a pixel driving TFT (active layer 114), the storage capacitor comprising a top electrode (152) formed of gate electrode conductive layers (101 & 103) overlapping the drain (150 extension of 114D) of the driving TFT with the gate insulation film (116) therebetween.  The top electrode of the storage capacitor (101) is formed of the same transparent conductive layer as the anode simultaneously (122, para. [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a top electrode of a storage capacitor overlapping the drain of the driving TFT with the gate insulation film therebetween, the gate, top storage capacitor electrode, and anode formed simultaneously of the same material, this being a combination of known prior art elements according to known methods yielding predictable results; “and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”.  In so doing, there is a storage electrode overlapping the drain of the switching thin-film transistor, with the gate insulation film interposed therebetween.
Beak as combined appears not to explicitly disclose that the storage electrode overlaps the drain electrode.
Liao discloses in Fig. 2 (see also Figs. 3 & 6d), a switching TFT for a display (para. [0003]), comprising source drain electrodes (ohmic contact layer 4/261, para. [0026-0027] & [0054]:  formed of doped semiconductor material) directly contacting an active layer (3/241, para. [0026-0027] & [0053]:  formed of semiconductor material not specifically recited as doped) in order to improve contact resistance between the active layer and the source/drain interconnect.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the doped ohmic contact layer of Liao across the drain extension of Beak as combined to improve conductivity between drain portions of the active layer, this being a combination of known prior art elements according to known methods yielding predictable results; (“and the combination of known prior art elements according to known methods yielding predictable results is an exemplary rationale supporting a prima facie case of obviousness, see MPEP ¶2143 - KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)”).  In so doing, the storage electrode overlaps the drain electrode.
Regarding claim 10, Beak as combined therein discloses that the storage electrode is formed from the same transparent conductive layer as the anode (Park, para. [0047] & [0049]).
Regarding claim 11, Beak further discloses a protective film (118, para. [0060]) and a bank (138, para. [0066]) sequentially disposed on the storage electrode.

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive.
The Applicant argues on page 8 of the remarks with regard to claim 1 that, “In the non-limiting example of FIG. 3 of the present application, the source and drain electrodes 156, 158 are flat, and the entire bottom surface directly contacts the active layer 154S,154D.”
The argument is not persuasive.  The Examiner here interprets “an entire bottom surface” of the source and drain electrodes as a surface closest to the substrate.  Previously presented claim 3, which depends from claim 1, recites “an entire lower surface” of the source and drain electrodes, which was interpreted to be the entirety of surfaces substantially facing substrate 101.  This different claim language must be considered as providing a meaningful difference, and the present interpretation is reasonable in light of this difference.  The Examiner further notes that a combination with Liao in the rejection of claim 3 below could alternatively satisfy the claim language of both with the different claim language mapping to the same surface in the degenerate case of a single planar surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/Examiner, Art Unit 2891     


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891